              Case 2:20-sw-00770-KJN Document 5 Filed 08/31/21 Page 1 of 1


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JUSTIN L. LEE
     Assistant United States Attorney
 3   501 I Street, Suite 10-100                                     FILED
     Sacramento, CA 95814                                          Aug 31, 2021
 4   Telephone: (916) 554-2700                                  CLERK, U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF CALIFORNIA


 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE                    )    2:20-SW-0770-KJN
     APPLICATION OF THE UNITED               )
12   STATES OF AMERICA FOR A SEARCH          )    ORDER RE: REQUEST TO
     WARRANT CONCERNING:                     )    UNSEAL SEARCH
13                                           )    WARRANT AND SEARCH
     Gmail account                           )    WARRANT AFFIDAVIT
14   bigboyjake67@gmail.com                  )
                                             )
15                                           )
                                             )
16

17         Upon application of the United States of America and good cause having been

18   shown,

19         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is,

20   hereby ordered unsealed.

21

22   DATED: August 31, 2021
23                                        ____________________________________
24                                        Hon. CAROLYN K. DELANEY
                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28
